Title: To Thomas Jefferson from Daniel Smith, 4 October 1791
From: Smith, Daniel
To: Jefferson, Thomas


Southwest Territory, 4 Oct. 1791. Letter of 12 Aug. to William Blount is received in his absence.—Provides answers to questions TJ asked relating to boundaries of Indian claims.—Rumors that Zachariah Cox has established a settlement on the Tennessee River are untrue. The Chickasaws permitted him to set up a post solely to trade with them. His acquittal by the Superior Court has encouraged others to think they can settle in that territory contrary to law. He has published a proclamation forbidding such incursions into the territory and enjoining those already there from aiding them.
